  Case 0:19-mj-06350-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 1 of 5

 A0 91(Rev.1l/11) CriminalComplaint

                                 U NITED STATES D ISTRICT COURT
                                                        forthe
                                             Southern DistrictofFlorida

                  United StatesofAmerica                  )                   >         -                    '.
                            V.
            W ALTER DONNELLW ILLIAMS,                     ) CaseNo jI w
                                                          )
                                                                          .                             6)
                                                                                                        w.      J< /v
                                                                                                                     -
                                                          )
                                                          )
                                                          )

                                           C R IM IN A L C O M PLA IN T
         1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofmy knowledge and belief.
On oraboutthedatets)of          June 10,2019toJuly17,2019 inthecounty of                    Broward          inthe
    Southern         Districtof         Florida      ,t
                                                      hedefendantts)violated:
           CodeSection                                            OffenseDescri
                                                                              ption
21U.S.C.j841(a)(1)                     Possessi
                                              onwi
                                                 thIntenttoDi
                                                            stributecocainebase,commonl
                                                                                      yreferredtoas'crack
                                       cocaine,'and heroin.




         Thiscriminalcomplaintisbased on thesefacts:
Pleaseseeattached affidavit.




         d Continuedontheattachedsheet.

                                                                               Co lai nt'
                                                                                        ssl
                                                                                          knature
                                                                              Jus in Herzlich,SA ATF
                                                                                Printednameand title
Sworntobeforemeand signed in my presence.

D ate:        07/23/2019
                                                                                  Judge'
                                                                                       ssignature
City and state:                                                       PatrickM .Hunt,U.S.M agistrate Judge
                                                                                Printed nam eandtitle
Case 0:19-mj-06350-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 2 of 5



                   AFFIDA V IT IN SUPPO R T O F CR IM IN AL CO M PLA INT

          1,Justin Herzlich,being duly sworn,deposeand stateasfollow s:

                 lam aSpecialAgentwiththeUnited StatesBureau ofAlcohol, Tobacco,Fireanns

  and Explosives (tûATF'') and have been sinee approximately 2007. Previously,Iwasa law
  enforcementoftk er in South Florida for over 12 years. Currently,l am assigned to the High

  Intensity Drug Trafficking Area Task Force. 1am an investigativeor1aw enforcem entofficerof

  the U nited Statesw ithin the m eaning ofTitle 18, UnitedStatesCode,Sedion2510(7),inthat1am

  empoweredby law to conductinvestigationsof,andm akearrestsforfireal'm soffensesenumerated

  in Title 18 oftheU nited States Code and narcoticsoffenses, includingviolationsofTitle21ofthe

  United StatesCode.

                 Thefactscontained in thisAffidavitarebased on m ypersonalknowledge, àswell

  as infonnation relayed to m e by otherlaw enforcem entpersonnelinvolved in thisinvestigation.

  This A ftidavit is being subm itted for the sole purpose of establishing probable cause to believe

  that W A LTER D ON N ELL W ILLIAM S did know ingly and willfully possess w ith intent to

  distributecontrolledsubstanees,specitk ally,cocainebase, com m only refen'
                                                                           ed to ascrack cocaine,
  and heroin,in violation ofTitle 21,United StatesCode, Section 841(a)(1). Accordingly,itdoes

  notcontain every fad relating to thisinvestigation ofwhich Iam aware.

                In M ay 2019,a confidentialinfonuant(ç$Cl'')told law enforcementaboutan
  individual,knowntotheCl,whosoldnarcotics. Based on thetelephone num berand streetaddress

 theCIprovided,law enforcem entidentifiedthe individualasW ILLIAM S through the useoflaw

 enforcem entdatabases.

                Between June 10 and June 12, 2019, the C1, acting at the direction of 1aw

 enforcem ent,placed recorded callsto W ILLIAM S to arrange forthe purchase of 1/4 ounce of
Case 0:19-mj-06350-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 3 of 5



  crack cocaine forapproxim ately $250. On June 12,2019,an undercover1aw enforcem entofficer

  CtUC'')andtheC1metwithW ILLIAM Sbehindhisresidenceat2228DouglasStreet,Hollywood,
  Florida. During the m eeting,which wasrecorded, W ILLIA M S gave the C1 a clearplastic bag

  containingsuspeded erackcocainein exchangefor$240.Thecontentsofthebagwerelatertested
  and determined to be approxim ately 6 gram sofcrack cocaine.

                Between June 15 and June 18,20l9,theC1placedrecorded callswith W ILLIAM S

  to arrangethe purchaseofan otmce ofcrack cocaine for$l,050. On June 18,2019,the UC and
  C1metW ILLIAM S behind hisresidence. Duringthem eeting, w hich w as recorded,W ILLIA M S

  provided the Cla plastic bag eontaining suspeded erack eocaine in exchange for $1,050. The
  contents ofthe plastic bag were latertested and found to be approximately 27 grams of crack

  cocaine.

         6.    Betw een June 18 and June 21,2019,CIplaced recorded callsw ith W ILLIA M S to

  arrange apurchase ofcrack cocaine asw ellasheroin. On June 2 1, 2019,the U C and C1m etw ith

  W ILLIAM S behind his residenee. W ILLIAM S initially m etwith the U C and CIand said that

  someone else would be bringing the heroin. W ILLIAM S then went inside his residence.

  W ILLIAM S cam eoutshortly thereafterandhandedtheC1aplasticbagcontainingsuspected crack

  cocaine in exchange foz$500. The contentsoftheplasticbag werelatertested and found to be
 approxim ately 13 gram sofcraek cocaine.

               Afterthisexchange,W ILLIAM S entered the UC'svehicle and directedtheU C to

 driveto a nearby Cum berland Fanns, located at2526 Sheridan Street,H ollyw ood, Florida. O nce

 they anived,W ILLIA M S exited the vehicle and m etwith anotherindividual. A shorttim e later,

 W ILLIA M S reentered the U C 'svehicle and gave the CIa clear plastic bag containing suspected
Case 0:19-mj-06350-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 4 of 5



  heroin. The contents ofthe plastic bag w ere later tested and found to be approxim ately 7 grnm s

  ofam ixture containing heroin and fentanyl.

                 Betw een July 16 and July 17,2019,the C1placed recorded callsw ith W ILLIA M S

  to arrange a purchase of 1/2 ounce ofcrack cocaine. O n July 17,2019,a second 1aw enforcem ent

  ofticer,acting in an undercover capacity,drove the Cl to W ILLIA M S'S residence. W hile the

  officerwaited in the vehicle,the Cland m etwith W ILLIAM S,who wassitting in a chairin the

  back yard. The m eeting w as recorded. W ILLIA M S handed the C1 a plastic bag containing

  suspededcocaineinexchangefor$550,andW ILLIAM S andtheCldiscussed obtainingafirearm

  fortheCI.TheClthentoldW ILLIAM Sthatthebaglookedûtskinny''(i.e.,seemedtoeontainless
  than 1/2 ounce). W ILLIAM S took back theplastic bag,walked overto the back doorofthe
  residence,opened the door,and reached inside. W ILLIA M S tirstobtained a t'
                                                                             irearm ,show ed itto

  theCI,andtoldtheC1hewould getthe CIsom ething likethat.W ILLIAM S then obtained sm all

  pieces of suspected crack coeaine from inside the residence,plaeed them in the plastic bag, and

  gave the bag back to the C1. The contents of the plastic bag later field tested positive for the

  presence ofcocaine.
Case 0:19-mj-06350-PMH Document 1 Entered on FLSD Docket 07/23/2019 Page 5 of 5



                Based on the foregoing facts,1respectfully subm itthatthere is probable cause to

  believe thatW A LTER D ON N ELL W ILLIA M S,did know ingly and w illfully possess w ith intent

  to distribute controlled substances,specifically,cocaine base,com m only know n ascrack cocaine,

  andheroin,inviolationofTitle21,UnitedStatesCode,Section 841(a)(1).


  FU RTHER Y OU R A FFIAN T SA Y ETH N AU G H T.




                                                    SPECIA L GEN T    Tm H ER ZLICH
                                                    BU REA   F A LC H O L ,TO BA CCO ,
                                                    FIREA   S A N D XPLO SIV ES

  Sw orn to and subscribed before m e this
 Q liayofJul
  -        y2019.
  H ON O RABLE PA TR ICK M .HUN T
  UN ITED STA TES M A GISTR ATE JUD GE




                                                4
